

Exhibit 10.3
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2

CONFIDENTIAL
 
AMENDMENT No. 3 TO PURCHASE AGREEMENT DCT-014/2004
 
This Amendment No. 3 to Purchase Agreement DCT-014/2004, dated as of July 30,
2004 (“Amendment No. 3”) relates to the Purchase Agreement DCT-014/2004 (the
“Purchase Agreement”) between Embraer - Empresa Brasileira de Aeron?utica S.A.
(“Embraer”) and Republic Airline, Inc. (“Buyer”) dated March 19, 2004 as amended
from time to time (collectively referred to herein as “Agreement”). This
Amendment No. 3 is between Embraer and Buyer, collectively referred to herein as
the “Parties”.
 
This Amendment No. 3 sets forth additional agreements between Embraer and Buyer
relative to the confirmation of two (2) Conditional Aircraft and new exercise
date for the remaining Conditional Aircraft.
 
Except as otherwise provided for herein all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 3, which are not defined herein shall have the meaning given in
the Purchase Agreement. In the event of any conflict between this Amendment No.
3 and the Purchase Agreement the terms, conditions and provisions of this
Amendment No. 3 shall control.
 
WHEREAS, in connection with the Parties’ agreement above mentioned, the Parties
have now agreed to amend the Purchase Agreement as provided for below:
 
NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:
 

1.   Subject: Article 2 of the Purchase Agreement shall be deleted and replaced
as follows:

 
“Subject to the terms and conditions of this Agreement:
 

  2.1 Embraer shall sell and deliver and Buyer shall purchase and take delivery
of thirteen (13) Aircraft and seven (7) Confirmed Conditional Aircraft;

 

  2.2 Embraer shall provide to Buyer the Services and the Technical
Publications;

 

  2.3 Buyer shall have the right to purchase up to seven (5) Conditional
Aircraft, in accordance with Article 22; and

 

  2.4 Buyer shall have the option to purchase up to twenty-five (25) Option
Aircraft, in accordance with Article 23.”

 

2.   Delivery: The table containing the delivery schedule in Article 5.1 of the
Purchase Agreement shall be deleted in its entirely and replaced with the
following:

 


 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934.
THE OMITTED MATERIALS HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 
45523095.3

 
  1  

--------------------------------------------------------------------------------

 


CONFIDENTIAL
 
“Firm
A/C
Delivery
Month
Firm
A/C
Delivery
Month
Confirmed
Conditional
A/C
Delivery
Month
1
Sep 2004
8
[*]
14
[*]
2
[*]
9
[*]
15
[*]
3
[*]
10
[*]
16
[*]
4
[*]
11
[*]
17
[*]
5
[*]
12
[*]
18
[*]
6
[*]
13
[*]
19
[*]
7
[*]
 
20
Jun 2005




3.   Conditional Aircraft: The opening paragraph of Article 22, the delivery
schedule table and the first paragraph of Article 22.1 of the Purchase Agreement
shall be deleted and replaced by the following:

 
“Subject to confirmation by Buyer as described below, Buyer shall have the right
to purchase up to five (5) additional Aircraft (the “Conditional Aircraft”), to
be delivered on the last day of the applicable month set forth below or such
earlier date in such month specified pursuant to Article 7.1:
 
Conditional A/C
Delivery Month
21
[*]
22
[*]
23
[*]
24
[*]
25
[*]



 

  22.1 Buyer’s right to purchase [*] shall be subject to Buyer giving notice to
Embraer of its election to purchase [*] on or before [*]. Buyer shall be allowed
to confirm the acquisition of all or part of [*]”

 
The second paragraph of Article 22.1 shall remain unchanged.
 

4.   Miscellaneous: All other provisions of the Agreement which have not been
specifically amended or modified by this Amendment No. 3 shall remain valid in
full force and effect without any change.

 
[Remainder of page intentionally left in blank]
 
_____________
*Confidential



    2  

--------------------------------------------------------------------------------

 

 
CONFIDENTIAL
 
IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 3 to Purchase Agreement to be
effective as of the date first written above.

 


EMBRAER - Empresa Brasileira de Aeronautica S.A.            
Republic Airline, Inc.
   
By /s/ Frederico Fleury Curado
By  /s/ Bryan Bedford        
Name: Frederico Fleury Curado     
Name:  Bryan Bedford
Title:  Executive Vice President Civil Aircraft
Title:  President & CEO
   
By /s/ Flavio Rimoli            
Date:
Name: Flavio Rimoli
Place:
Title: Sr. Vice President Airline Market
     
Date: August 3, 2004
 
Place: Sao Jose Dos Campos, Brazil
     
Witness: /s/ Carlos Martins Dutra               
Witness:  /s/ Lars-Erik Arnell    
Name:  Carlos Martins Dutra
Name:    Lars-Erik Arnell    






    3  

--------------------------------------------------------------------------------

 



 